[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
MOTION FOR SUMMARY JUDGMENT (#109)
CT Page 5578-SSSS
The defendants' answer denies that the defendants are the record owners of the premises and are in possession. The plaintiff did not address the denial, and has therefore not shown that there is no genuine issue of material fact. Plouffe v. NewYork. N.H.  .R. Co., 160 Conn. 482, 488-89, 280 A.2d 359 (1971). Furthermore, the defendant's affidavit states that payments were made. Viewing the affidavit in the light most favorable to the nonmoving party, the affidavit creates a genuine issue of material fact.
The plaintiff, Federal National Mortgage Association's, motion for summary judgment (#109) on the issue of liability is denied.
HICKEY, JUDGE